USCA4 Appeal: 21-4379      Doc: 16         Filed: 02/22/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4379


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ERNIE MARTIN BRINN,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:20-cr-00413-WO-1)


        Submitted: February 17, 2022                                 Decided: February 22, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Louis C. Allen, Federal Public Defender, Kathleen A. Gleason, Assistant
        Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
        Greensboro, North Carolina, for Appellant. JoAnna Gibson McFadden, Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4379      Doc: 16         Filed: 02/22/2022      Pg: 2 of 3




        PER CURIAM:

               Ernie Martin Brinn pled guilty, pursuant to a written plea agreement, to access with

        intent to view child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B), (b)(2). The

        district court sentenced Brinn to 54 months’ imprisonment, followed by 5 years’ supervised

        release. On appeal, Brinn’s counsel has filed a brief pursuant to Anders v. California, 386

        U.S. 738 (1967), stating that there are no meritorious issues for appeal but questioning

        whether Brinn’s sentence is substantively reasonable. Although notified of his right to do

        so, Brinn has not filed a pro se supplemental brief. We affirm.

               “We review the reasonableness of a sentence under 18 U.S.C. § 3553(a) using an

        abuse-of-discretion standard.” United States v. Nance, 957 F.3d 204, 212 (4th Cir.), cert.

        denied, 141 S. Ct. 687 (2020). We must first “evaluate procedural reasonableness,

        determining whether the district court committed any procedural error, such as improperly

        calculating the [Sentencing] Guidelines range, failing to consider the § 3553(a) factors, or

        failing to adequately explain the chosen sentence.” Id. (citing Gall v. United States, 552

        U.S. 38, 51 (2007)). If “the district court has not committed procedural error,” we then

        assess the substantive reasonableness of the sentence. Id. Substantive reasonableness

        review “takes into account the totality of the circumstances to determine whether the

        sentencing court abused its discretion in concluding that the sentence it chose satisfied the

        standards set forth in § 3553(a).” Id. (internal quotation marks omitted). “Any sentence

        that is within or below a properly calculated Guidelines range is presumptively

        [substantively] reasonable.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).



                                                     2
USCA4 Appeal: 21-4379      Doc: 16         Filed: 02/22/2022     Pg: 3 of 3




        “Such a presumption can only be rebutted by showing that the sentence is unreasonable

        when measured against the 18 U.S.C. § 3553(a) factors.” Id.

               Our review of the record reflects that Brinn’s sentence is procedurally reasonable.

        The district court properly calculated the advisory Sentencing Guidelines range, to which

        Brinn did not object. The district court addressed the parties’ arguments at length and

        provided a thorough explanation for the chosen sentence—a below-Guidelines custodial

        sentence and the mandatory minimum term of supervised release. We further conclude

        that Brinn fails to rebut the presumption of reasonableness afforded his below-Guidelines

        sentence. Thus, Brinn’s sentence is procedurally and substantively reasonable.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

        This court requires that counsel inform Brinn, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Brinn requests that a petition be

        filed, but counsel believes that such a petition would be frivolous, then counsel may move

        in this court for leave to withdraw from representation. Counsel’s motion must state that

        a copy thereof was served on Brinn. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                      AFFIRMED




                                                    3